722 S.E.2d 790 (2012)
STATE of North Carolina
v.
Michael Louis FRAZIER.
No. 47P12.
Supreme Court of North Carolina.
March 8, 2012.
Anne M. Middleton, Assistant Attorney General, for State of North Caroliana.
Michael Louis Frazier, For Frazier, Michael Louis.
Robert A. Evans, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 1st of February 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dissmissed ex Mero Motu by order of the Court in conference, this the 8th of March 2012."
Upon consideration of the petition filed on the 21st of February 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."